Case 1:19-cv-12320-DJC Document 35-11 Filed 07/17/20 Page 1 of 3




                                       EXHIBIT K




                                                          A3093\306083941.v1
            Case 1:19-cv-12320-DJC Document 35-11 Filed 07/17/20 Page 2 of 3
                                    KORDE & ASSOCIATES, P.C.
                                                    ATTORNEYS AT LAW

                           Serving Connecticut. Maine. Massachusetts, new Hampshire. 8e Rhode Island




October ^      2019


Wendy M. Harrington a/k/a Wendy M. Clarke                                VIA RRST CLASS MAIL &
4 Mercier Street                                                         CERTIFIED MAIL NO.
Dracut, MA 01826
                                                               mBT QQ1Q UUE7 bib? 150T IB
RE:                 Deutsche Bank National Tnjst Company, as Trustee for Securitized Asset Backed Receivables LLC
                    Trust 2007-HE1, Mortgage Pass-Through Certificates, Series 2007-HE1 vs. Wendy M. Harrington
                    a/k/a Wendy M. Clarke
                    Land Court Case No. 17 SM 008331
                    Property Address: 4 Mercier Street, Dracut, MA 01826
                    KSlANo. 15-019982


Dear Sir/Madam:

You are hereby notified of the intention of Deutsche Bank National Trust Company, as Trustee for Securitized
Asset Backed Receivables LLC Trust 2007-HE1, Mortgage Pass-Through Certificates, Series 2007-HE1 to foreclose
by sale under the power of sale contained in a certain mortgage given by Wendy M. Harrington to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee for WMC Mortgage Corp.. Enclosed you will find a
copy of the Mortgagee's Sale of Real Estate which sets forth the date and time of the foreclosure sale.

The notice is provided to you because an examination of the record title shows you held an interest of record in
the property thirty (30) days prior to the sale. Also enclosed is a copy of the Certification of Right to Foreclose
pursuant to 209 CM.R. 18.21A(2)(c)

THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE.


If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have
been discharged in banlcruptcy, this letter is for informational purposes only and is not intended as an
attempt to collect a debt or an act to collect, assess or recover all or any portion of the debt from you
personally.

Very truly yours,


       & Associates, P.C.




  900 Chelmsford Street, Suite 3102, Lowell, Massachusetts 01851 Phone: 978-256-1500 / Fax: 978-256-7615
                              Hours of Operation: 8:30am- 5:30pm, EST Monday thru Friday
             Case 1:19-cv-12320-DJC Document 35-11 Filed 07/17/20 Page 3 of 3
                                  KORDE & ASSOCIATES. P.C.
      K£^                                        ATTORNEYS AT I_AW

                          Serving Connecticut. Maine, Massachusetts, New Hampshire, & Rhode island




October       2019

Spouse of Wendy M. Harrington a/k/a Wendy M.Clarke                  CERTIHED MAIL NO.
4 Mercier Street                                                                        mm
Dracut MA 01826                                     THAT QmQ 002"?                  ^
RE:                Deutsche Bank National Trust Company, as Trustee for Securitized Asset Backed Receivables LLC
                   Trust 2007-HE1, Mortgage Pass-Through Certificates, Series 2007-HE1 vs. Wendy M. Harrington
                   a/k/a Wendy M. Clarke
                   Land Court Case No. 17 SM 008331
                   Property Address: 4 Mercier Street, Dracut, MA 01826
                   K8iA No. 15-019982


Dear Sir/Madam:

You are hereby notified of the intention of Deutsche Bank National Trust Company, as Trustee for Securitized
Asset Backed Receivables LLC Trust 2007-HE1, Mortgage Pass-Through Certificates, Series 2007-HE1 to foreclose
by sale under the power of sale contained in a certain mortgage given by Wendy M. Harrington to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee for WMC Mortgage Corp.. Enclosed you will find a
copy of the Mortgagee's Sale of Real Estate which sets forth the date and time of the foreclosure sale.

The notice is provided to you because an examination of the record title shows you held an interest of record in
the property thirty (30) days prior to the sale.

Verytruly'


Korde 8t Associates, P.C.




  900 Chelmsford Street Suite 3102, Lowell, Massachusetts 01851 Phone: 978-256-1500 / Fax: 978-256-7615
                         Hours of Operation: 8:30am - 5:30pm, EST Monday thru Friday
